PER CURIAM:
Tawayne Devone Love appeals the denial of his motion to reconsider the district court’s order denying various motions filed in his criminal proceeding. As noted by the district court, the relief Love seeks must be filed in a 28 U.S.C. § 2255 (2000) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Love, No. *2602:03-cr-00187-l (S.D. W.Va. filed Oct. 10, 2007, entered Oct. 11, 2007). We deny Love’s motion for summary disposition and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.